DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites, wherein “a diffusion layer is disposed on a side of one of the first protection layer and the second protection layer facing away from the polarizing layer, and the second pressure-sensitive adhesive layer is disposed at a side of the other protection layer without a diffusion layer facing away from the polarizing layer.” However, “a diffusion layer” has already been recited in claims 1 and 3, and it is unclear whether “a diffusion layer” of claim 9 refers to the already recited diffusion layer, or an additional diffusion layer not heretofore described in the claims.
Furthermore, Claim 9 recites the limitation "the other protection layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim, as this element has 
For the purposes of examination, Examiner interprets the limitations according to the structure discloses in Applicant’s Figure 12, including the second pressure-adhesive layer (15), the diffusion layer (14), the first protection layer (13), the polarizing layer (12), and the second protection layer (11).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 2007/0171355).
Regarding claim 1, Chung discloses a polarizer (see figure 4, for instance), comprising: a first protection layer (440), a polarizing layer (420) and a second protection layer (430) that are sequentially stacked; and at least one diffusion layer (including 410, 412, 414), wherein one diffusion layer (including 410, 412, 414) is 
Regarding claim 2, Chung discloses the polarizer according to claim 1, wherein the diffusion layer (including 410, 412, 414) is a first pressure-sensitive adhesive layer (410) doped with a plurality of particles (412), and the plurality of particles are configured to diffuse light incident on the plurality of particles ([0042]). 
Regarding claim 3, Chung discloses the polarizer according to claim 1, wherein the diffusion layer (including 410, 412, 414) includes: a hardening layer (660), and a plurality of microstructures (412) disposed on a side of the hardening layer (660) facing away from the polarizing layer (420), wherein the plurality of microstructures is configured to diffuse light incident on the plurality of microstructures ([0042]). 
Regarding claim 4, Chung discloses the polarizer according to claim 3, wherein the plurality of microstructures (412) include a plurality of particles; or, the hardening layer includes a polyethylene terephthalate layer. 
Regarding claim 5, Chung discloses the polarizer according to claim 2, wherein the plurality of particles (412) include at least one of silica particles, polystyrene resin particles, polymethyl methacrylate particles, or polycarbonate particles ([0043]). 
Regarding claim 6, Chung discloses the polarizer according to claim 2, wherein the plurality of particles (412) include at least one of spherical particles, cylindrical particles, or pyramid-shaped particles ([0042]). 

Regarding claim 8, Chung discloses the polarizer according to claim 7, wherein the plurality of microgrooves (inbetween each of the particles 412, see figure 4) include at least one of hemispherical microgrooves, cylindrical microgrooves, or pyramid-shaped microgrooves (see figure 4). 
Regarding claim 9, Chung discloses the polarizer according to claim 3, further comprising a second pressure-sensitive adhesive layer; wherein the second pressure-sensitive adhesive layer is disposed on a side of the diffusion layer facing away from the polarizing layer; or a diffusion layer (including 410, 412, 414) is disposed on a side of one of the first protection layer (440) and the second protection layer (430) facing away from the polarizing layer (420), and the second pressure-sensitive adhesive layer ([0031]; “The first polarizer 300 may be attached to the first substrate 210 by an adhesive or an adhesive tape”) is disposed at a side of the other protection layer (440) without a diffusion layer facing away from the polarizing layer (420). 
Regarding claim 10, Chung discloses the polarizer according to claim 1, wherein a haze of the polarizer ranges from 5% to 100% (see Table 1). 
Regarding claim 11, Chung discloses the polarizer according to claim 10, wherein the haze of the polarizer ranges from 20% to 60% (see Table 1). 
Regarding claim 12, Chugn discloses the polarizer according to claim 1, wherein the first protection layer includes at least one of a triacetyl cellulose layer ([0015]), a polymethyl methacrylate layer, a cycloolefin polymer layer, or a polyethylene terephthalate layer; the second protection layer includes at least one of a triacetyl cellulose layer ([0015]), a polymethyl methacrylate layer, a cycloolefin polymer layer, or a polyethylene terephthalate layer; and the polarizing layer includes a polyvinyl alcohol layer ([0038]). 
Regarding claim 13, Chung discloses a display module, comprising: a dimming panel (100), a first polarizer (300), a liquid crystal display panel (200) and a second polarizer (400) that are sequentially stacked; wherein at least one of the first polarizer and the second polarizer is the polarizer according to claim 1 (see figure, for instance). 

Regarding claim 15, Chung discloses the display module according to claim 13, wherein the liquid crystal display panel includes a plurality of sub-pixels (214); the dimming panel includes a first substrate (212) and a second substrate (222) opposite to each other, and a first liquid crystal layer (230) disposed between the first substrate and the second substrate; and the dimming panel (100) has a plurality of dimming regions, and one of the plurality of dimming regions corresponds to at least one sub-pixel (214). 
Regarding claim 17, Chung discloses a display device, comprising: the display module according to claim 13, and a backlight module ([0031]) disposed at a side of the dimming panel (100) in the display module facing away from the liquid crystal display panel (200). 
Regarding claim 18, Chung discloses the polarizer according to claim 4, wherein the plurality of particles (412) include at least one of silica particles ([0043]), polystyrene resin particles, polymethyl methacrylate particles, or polycarbonate particles. 
Regarding claim 19, Chung discloses the polarizer according to claim 4, wherein the plurality of particles (412) include at least one of spherical particles, cylindrical particles, or pyramid-shaped particles ([0043]; see Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Kikuchi et al. (US 2018/0031897).
Regarding claim 16, Chung discloses the display module according to claim 13. However, Chung does not expressly disclose the device further comprising: a third polarizer disposed on a side of the dimming panel facing away from the liquid crystal display panel. 
Kikuchi discloses a display module (see figure 3, for instance), further comprising: a third polarizer (13) disposed on a side of the dimming panel (10) facing away from the liquid crystal display panel (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the third polarizer as Kikuchi in the display module of Chung. The motivation for doing so would have been to provide a liquid crystal module including a dimming panel and a liquid crystal display panel, which inhibit the reduction of image quality due to parallax, without compromising the inhibition effects on moire, as taught by Kikuchi ([0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/29/2021